United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                          Charles R. Fulbruge III
                            No. 05-51172                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JON PHILLIP RAMOS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 6:05-CR-28-ALL
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Jon Phillip Ramos on appeal

from the revocation of his term of supervised release has moved

for leave to withdraw and has filed a brief as is required by

Anders v. California, 386 U.S. 738 (1967).    Ramos has not

responded to counsel’s motion.

     Our independent review of the brief filed by counsel and of

the record discloses no nonfrivolous issue for appeal.      Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-51172
                               -2-

from further responsibilities, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.